Title: To George Washington from Spence Grayson, 11 August 1789
From: Grayson, Spence
To: Washington, George



Honble Sir
Virginia Augst 11th 1789

Amidst the great & important concerns of public life, it is hardly possible to suppose, that you can attend to an Object so obscure as I am—but distress will look for aid, where it is most likely to be procured, & the great goodness of your heart, I trust, will secure me against the presumption of so bold an application.
To make Complaents is Childish; & to trouble you with them

highly empertinent; I therefore forbear saying anything on that subject; but if you can (Great & Good sir) find a moments relaxation from the arduous duties of your exalted station, to attend to such a Person as I am: neither myself or Family will be wanting in gratitude or in unceaseing prayers, for your happiness and preservation.
I have little Acquaintance with what is going forward in Congress respecting Offices but am told there will be federal Courts—as I was bred a Clerk under Majr Wagener, it is likely such an Office woud suit me better than any other; and might not so far inter⟨fere⟩ with my Profession as to Oblige me to lay it aside, which I woud not wish to Do. My Request then is, ⟨(⟩Great & Good Sir) that you woud deign only ⟨to⟩ nominate me, & I trust that My Brother will be able afterwards to get me invested with the Office.
I most earnestly sollicit your pardon for the freedom I have taken, & with the most profound respect beg leave to subscribe myself Yr Very Hble & Obt Servt

Spence Grayson

